Case: 18-14670   Date Filed: 07/26/2019   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14670
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 6:17-cv-00682-TBS



CHRISTINE LEE CZUPRYNA,

                                                           Plaintiff - Appellant,

                                   versus



COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (July 26, 2019)

Before WILSON, MARTIN, and HULL, Circuit Judges.

PER CURIAM:
                 Case: 18-14670        Date Filed: 07/26/2019        Page: 2 of 6


       Christine Czupryna, proceeding pro se, appeals the district court’s judgment

affirming the denial of her application for disability insurance benefits. After

careful review, we affirm.

                                                     I.

       Czupryna applied for disability benefits on June 20, 2013, alleging she

became disabled on August 15, 2012. After the Social Security Administration

(“SSA”) initially denied her application and denied her request for reconsideration,

Czupryna requested a hearing before an Administrative Law Judge (“ALJ”).

       After the hearing, the ALJ determined Czupryna had several severe

impairments including cervical degenerative disc disease, status post anterior

cervical diskectomy and fusion, lumbar degenerative disc disease, obesity,

depressive disorder, carpal tunnel syndrome, status post bilateral carpal tunnel

release, and status post left shoulder arthroscopy. However, the ALJ found

Czupryna’s combined impairments were not severe enough to warrant finding her

disabled under 20 C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R.

§ 404.1520(a)(4)(iii), (d), (e). After considering Czupryna’s age, education, work

experience, and residual functional capacity, 1 the ALJ concluded she was not

disabled from August 15, 2012 through the date of the decision on December 23,



       1
          A claimant’s residual functional capacity is the “most [the claimant] can still do [in a
work setting] despite [his or her] limitations.” 20 C.F.R. § 404.1545(a).
                                                 2
              Case: 18-14670     Date Filed: 07/26/2019   Page: 3 of 6


2015, because there existed a significant number of jobs in the national economy

that she could perform despite her limitations. See id. § 404.1520(a)(4)(v), (g).

Czupryna appealed to the Appeals Council of the SSA’s Office of Disability

Adjudication and Review, which denied her appeal.

      Czupryna then filed a complaint with the district court. Czupryna’s

complaint alleged the denial of her disability claim was not supported by

substantial evidence under the standards set out in 42 U.S.C. § 405(g) and other

applicable laws. The parties submitted a joint motion setting out three issues: (1)

whether the ALJ erred by failing to have a qualified psychologist or psychiatrist

review the medical evidence, complete mandatory analysis, and offer an opinion

on Czupryna’s mental limitations; (2) whether the ALJ failed to consider the

medical opinion evidence consistent with applicable law; and (3) whether the

ALJ’s credibility determinations were flawed.

      The parties consented to having a magistrate judge conduct proceedings and

enter final judgment. Based on the parties’ submissions and the entire record, the

magistrate judge affirmed the ALJ’s decision. The magistrate judge explained the

ALJ did not prejudicially err in any of the ways Czupryna alleged. Additionally,

the magistrate judge determined that substantial evidence supported the ALJ’s

conclusion that Czupryna was not disabled.

      This appeal followed.


                                          3
                 Case: 18-14670   Date Filed: 07/26/2019     Page: 4 of 6


                                           II.

       Czupryna argues only that counsel who represented her before the SSA

failed to gather and submit documentation that supported her disability benefits

claim. She says this missing evidence includes documents showing she was

diagnosed in 2015 with lupus and fibromyalgia, two impairments about which the

ALJ heard no evidence. She also asserts the additional evidence proves she is

disabled and says the ALJ would have found in her favor had her counsel supplied

this evidence.

        Czupryna never argued before the district court that her counsel did not

submit relevant evidence before the ALJ. Neither did she present a claim saying

she was denied the assistance of effective counsel during the administrative

proceedings. There is no mention of either claim in her complaint or in the parties’

joint motion to the magistrate judge.

      “A federal appellate court will not, as a general rule, consider an issue that is

raised for the first time on appeal.” Juris v. Inamed Corp., 685 F.3d 1294, 1325

(11th Cir. 2012) (quotation marks omitted). Rather, “if a party hopes to preserve a

claim, argument, theory, or defense on appeal, she must first clearly present it to

the district court, that is, in such a way as to afford the district court an opportunity

to recognize and rule on it.” Id. (quotation marks omitted). Although Czupryna is

proceeding pro se on appeal, she was represented by counsel at the district court


                                            4
                 Case: 18-14670       Date Filed: 07/26/2019        Page: 5 of 6


level. And, in any event, even pro se litigants are bound by this court’s procedural

rules. Cf. Campbell v. Air Jamaica Ltd., 760 F.3d 1165, 1168–69 (11th Cir. 2014)

(“[E]ven in the case of pro se litigants [the general rule of] leniency does not give a

court license to serve as de facto counsel for a party, or to rewrite an otherwise

deficient pleading in order to sustain an action.” (quotation marks omitted)).

Because Czupryna did not raise these arguments below, we do not address them

here. See Juris, 685 F.3d at 1326 (declining to address an argument that was not

raised below).2

       Even liberally construing her appeals brief, Czupryna presents no other

arguments for this Court to consider. See Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 680–83 (11th Cir. 2014) (describing the circumstances under which

this court regards an argument as abandoned). Because Czupryna asserts no other


       2
           Even if Czupryna had asked the district court to remand the case so she could present
additional evidence to the SSA, it does not appear she would be entitled to a remand. Under 42
U.S.C. § 405(g), a “court may . . . at any time order additional evidence to be taken before the
Commissioner of Social Security, but only upon a showing that there is new evidence which is
material and that there is good cause for the failure to incorporate such evidence into the record
in a prior proceeding” (emphasis added). The Supreme Court has interpreted this authority as
permitting remand only when a court “learns of evidence not in existence or available to the
claimant at the time of the administrative proceeding that might have changed the outcome of
that proceeding.” Sullivan v. Finkelstein, 496 U.S. 617, 626, 110 S. Ct. 2658, 2664 (1990).
Czupryna has presented no argument that the new evidence she wants the SSA to consider did
not exist or was unavailable to her at the time of her administrative proceedings.
        Additionally, it does not appear the district court would have had the authority to
consider a claim that Czupryna’s counsel rendered ineffective assistance during her
administrative proceedings. See Bullard v. Comm’n Social Sec. Admin., 752 F. App’x 753,
754–56 (11th Cir. 2018) (per curiam) (unpublished) (concluding a district court lacked subject
matter jurisdiction over a social security claimant’s claim that her attorney did not uphold her
professional responsibilities in SSA administrative proceedings).
                                                 5
             Case: 18-14670    Date Filed: 07/26/2019   Page: 6 of 6


arguments, we don’t consider them and regard any issues she could have presented

on appeal as abandoned. See id.

      AFFIRMED.




                                       6